Case 1:21-md-02989-CMA Document 76 Entered on FLSD Docket 04/12/2021 Page 1 of 1


                                                                           FILED BY              D,C,
                                         SCH EDU LE B
                                                                                AFF 12 2221
                            U N ITED ST ATE S D ISTR IC T C O U RT             CL
                                                                                ANGEL
                                                                                  EnK AE.Notlk:
                            SO U TH ERN D ISTR ICT O F FLO RID A                     t?s,nls'
                                                                                            fèr.
                                                                              s.D.oFFtk,.1,T,V go.

                        C A SE NO . 21-2989-M D L-A LTO N A G A /Torres

  ln re:

  JANUARY 2021SHORT SQUEEZE
  T RA D IN G LITIG A TIO N


                  C ER TIFICA TE O F UN D ER STA N DIN G R EG A R DIN G
            ELECTROM C FILING IN TH E SOUTHERN DISTRICT O F FLORIDA

           1,M ATTHEW L.VENEZIA,theundersigned,dohereby certify that:

           1.1am amemberofgood standing ofthe BarofCalifornia.

          2.lhave studied,understand,and willabide by theLocalRulesforthe Southern District
   ofFlorida.

         3.Ihave studied,understand,and willabideby the Adm inistrative Proceduresgovem ing
   CM /ECF proceduresin the Southern DistrictofFlorida.

         4.lwillonly use thiselectronic filing privilege in the m attercaptioned above and in no
   othercase in the SoutherrlDistrictofFlorida,even if1havc been granted pro hac vice statusin
   anothercase in the Southern D istrictofFlorida.

           5.lunderstandandagreethatanymisuseofthiselectronicfilinggrivilegewillbebrought
   to the attention ofthe Honorable Cecilia M .Altonaga and thatthis privllege m ay be revoked at
   any tim e w ithoutnotice.

           6.lfany ofthc inform ation below changesduring the course ofthisaction,lshallfsle a
   notice of such change in the M D L action,and 1 shallupdate m y CM /ECF useraccountpursuant
   to the Adlninistrative Procedures.

           N am e:M atthew L.Venezia
           State BarN um ber:313812
           Finn Name:Browne GeorgeRossO'Brien Annaguey & EllisLLP
           M ailing Address:2121AvenueoftheStars,#2800,LosAngeles,CA 90067
           Telephone Num ber: 310-274-7100
           EmailAddress:mvenezia@ bgrfirm.com
   AttorneySignature:rjq)'
                         ë
                         j
                         s n,-'t,
                                t
                                w
                                owy.
                                   o-    .
                                                                          syatj
                                                                   D ate:4,   aj
